J-S79033-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JACKIE S. KAUFFMAN,                        :
                                               :
                       Appellant               :      No. 1170 MDA 2018

         Appeal from the Judgment of Sentence Entered May 11, 2018
                in the Court of Common Pleas of Mifflin County
             Criminal Division at No(s): CP-44-CR-0000653-2016

BEFORE: SHOGAN, J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                               FILED JUNE 21, 2019

        Jackie S. Kauffman (“Kauffman”) appeals from the judgment of

sentence entered after a jury convicted her of endangering the welfare of

children (“EWOC”).1 Additionally, counsel for Kauffman, Robert R. Ferguson,

Esquire (“Attorney Ferguson”), has filed a Petition to Withdraw as counsel and

a brief pursuant to Anders v. California, 386 U.S. 738 (1967), and

Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009).               We grant the

Petition to Withdraw and affirm Kauffman’s judgment of sentence.

        In 2016, Kauffman’s nine-year-old daughter (hereinafter, “the victim”),

a special needs child, resided in a trailer home with Kauffman, the victim’s

older brother (who was also a minor), and Kauffman’s paramour, Adam

Stidfole (“Stidfole”).     Notably, Stidfole was a registered sexual offender

____________________________________________


1   See 18 Pa.C.S.A. § 4304(a)(1).
J-S79033-18


(related to his sexual abuse of children and possession of child pornography

in 2006), and Kauffman admittedly knew of Stidfole’s status as such prior to

cohabitating with him and her minor children. Kauffman did not warn the

victim of Stidfole’s status as a sexual offender or of a need to protect herself

when around him. Kauffman stated that she tried to always arrange for either

another adult or the victim’s older brother to be in the trailer when Kauffman

was not present. Between approximately June 2016 and September 2016,

Stidfole repeatedly sexually assaulted the victim.2 Kauffman testified at her

trial that the victim was lying about the sexual assaults.

       The Commonwealth charged Kauffman with one count of EWOC in

October 2016. The matter proceeded to a jury trial, at the close of which the

jury found Kauffman guilty. On May 11, 2018, the trial court sentenced her

to serve one to two years in a state correctional facility,3 plus costs and a

$250.00 fine.      Additionally, the trial court determined that Kauffman was

eligible for the Recidivism Risk Reduction Incentive program.

       Kauffman, through Attorney Ferguson, timely filed a Post-sentence

Motion challenging the sufficiency and weight of the evidence, as well as the



____________________________________________


2 Stidfole is currently serving a sentence of 25 to 50 years in prison for his
sexual assaults of the victim.

3 Notably to this appeal, this sentence was in the aggravated range of the
applicable sentencing guidelines, which recommends a standard range of
restorative sanctions to nine months in jail. Also, Kaufmann had a prior record
score of zero.

                                           -2-
J-S79033-18


discretionary aspects of the trial court’s sentence. On June 26, 2018, the trial

court entered an Order denying the Post-sentence Motion, thoroughly

explaining its reasons for this ruling.

       Kauffman, through Attorney Ferguson, timely filed a Notice of Appeal,

followed by a court-ordered Pa.R.A.P. 1925(b) Concise Statement of errors

complained of on appeal.          In the Concise Statement, Attorney Ferguson

announced his intent to file an Anders brief, and stated that Kauffman wished

to pursue her sufficiency of the evidence and excessiveness of sentencing

challenges. The trial court then filed a Pa.R.A.P. 1925(a) Opinion, determining

that both of Kauffman’s identified issues lack merit.       Thereafter, Attorney

Ferguson filed a Petition to Withdraw and Anders Brief.4 Kauffman did not

file a pro se brief or respond to the Petition to Withdraw/Anders Brief.

       Before addressing Kauffman’s issues on appeal, we must determine

whether Attorney Ferguson has complied with the dictates of Anders and its

progeny     in    petitioning     to   withdraw   from   representation.    See

Commonwealth v. Mitchell, 986 A.2d 1241, 1244 n.2 (Pa. Super. 2009).

Pursuant to Anders, when counsel believes that an appeal is frivolous and

wishes to withdraw from representation, he or she must


____________________________________________


4 In February 2019, this panel remanded the matter (retaining jurisdiction)
for Attorney Ferguson to file either an Anders brief that satisfied all of the
requirements of Anders and its progeny, or an advocate’s brief on Kauffman’s
behalf. See Commonwealth v. Kauffman, 2019 Pa. Super. Unpub. LEXIS
471 (Pa. Super. 2019) (unpublished memorandum). On April 5, 2019,
Attorney Ferguson filed a new Anders Brief and Petition to Withdraw.

                                           -3-
J-S79033-18


     (1) petition the court for leave to withdraw stating that after
     making a conscientious examination of the record and
     interviewing the defendant, counsel has determined the appeal
     would be frivolous, (2) file a brief referring to any issues in the
     record of arguable merit, and (3) furnish a copy of the brief to
     defendant and advise him of his right to retain new counsel or to
     raise any additional points that he deems worthy of the court’s
     attention. The determination of whether the appeal is frivolous
     remains with the court.

Commonwealth v. Burwell, 42 A.3d 1077, 1083 (Pa. Super. 2012) (citation

omitted).

     Additionally, our Supreme Court in Santiago explained that a proper

Anders brief must

     (1) provide a summary of the procedural history and facts, with
     citations to the record; (2) refer to anything in the record that
     counsel believes arguably supports the appeal; (3) set forth
     counsel’s conclusion that the appeal is frivolous; and (4) state
     counsel’s reasons for concluding that the appeal is frivolous.
     Counsel should articulate the relevant facts of record, controlling
     case law, and/or statutes on point that have led to the conclusion
     that the appeal is frivolous.

Santiago, 978 A.2d at 361.

     In the instant case, our review of the Anders Brief and the Petition to

Withdraw reveals that Attorney Ferguson has complied with each of the

requirements of Anders/Santiago. Attorney Ferguson indicates that he has

made a conscientious examination of the record and determined that an

appeal would be frivolous.     Further, Attorney Ferguson’s Anders Brief

comports with the requirements set forth by the Supreme Court of

Pennsylvania in Santiago. Finally, Attorney Ferguson provided Kauffman with

a copy of the Anders Brief and advised her of her rights to retain new counsel

                                    -4-
J-S79033-18


or to raise any additional points she deems worthy of this Court’s attention.

Thus, Attorney Ferguson has complied with the procedural requirements for

withdrawing from representation. We next examine the record and make an

independent determination of whether Kauffman’s appeal is, in fact, wholly

frivolous.

      Attorney Ferguson states that Kauffman wishes to present the following

issues for our review:

      A. Was the evidence sufficient to support the verdict because it
         did not prove, beyond a reasonable doubt[,] that [Kauffman]
         endangered the welfare of children … by allowing a convicted
         sexual offender access to [the victim,] despite [Kauffman’s]
         awareness of the offender’s criminal history and nature of his
         offenses?

      B. Was the sentence imposed by the trial court excessive?

Anders       Brief   at   1-2   (pages   unnumbered,   issues   numbered,    some

capitalization omitted).

      In her first issue, Kauffman contends that the Commonwealth failed to

present sufficient evidence for the jury to convict her, beyond a reasonable

doubt, of EWOC. See id. at 3-4 (unnumbered).

      In reviewing a challenge to the sufficiency of the evidence, our standard

of review

      requires that we evaluate the record in the light most favorable to
      the verdict winner[,] giving the prosecution the benefit of all
      reasonable inferences to be drawn from the evidence. Evidence
      will be deemed sufficient to support the verdict when it establishes
      each material element of the crime charged and the commission
      thereof by the accused, beyond a reasonable doubt.
      Nevertheless, the Commonwealth need not establish guilt to a

                                         -5-
J-S79033-18


      mathematical certainty. Any doubt about the defendant’s guilt is
      to be resolved by the fact finder unless the evidence is so weak
      and inconclusive that, as a matter of law, no probability of fact
      can be drawn from the combined circumstances.                The
      Commonwealth may sustain its burden by means of wholly
      circumstantial evidence. … Significantly, we may not substitute
      our judgment for that of the fact finder; thus, so long as the
      evidence adduced, accepted in the light most favorable to the
      Commonwealth, demonstrates the respective elements of a
      defendant’s crimes beyond a reasonable doubt, the [] convictions
      will be upheld.

Commonwealth v. Sebolka, 2019 PA Super 58, at ** 12-13 (Pa. Super.

2019) (citation and paragraph break omitted). Finally, “the finder of fact[,]

while passing upon the credibility of witnesses and the weight of the evidence

produced,     is   free   to   believe   all,   part   or   none   of   the   evidence.”

Commonwealth v. Melvin, 103 A.3d 1, 40 (Pa. Super. 2014) (citation

omitted).

      In its Opinion, the trial court set forth the relevant law and addressed

Kauffman’s sufficiency challenge as follows:

      Pursuant to the Pennsylvania Crimes Code, “[a] parent, guardian
      or other person supervising the welfare of a child under 18 years
      of age, or a person that employs or supervises such a person,
      commits an offense if he [or she] knowingly endangers the welfare
      of the child by violating a duty of care, protection or support.” 18
      Pa.C.S. § 4304. As a specific intent crime, [EWOC] requires a
      “knowing violation of a duty of care” by the individual.
      Commonwealth v. Schley, … 136 A.3d 511, 513 [(Pa. Super.
      2016)]. The [Supreme] Court of Pennsylvania has interpreted the
      intent element for [EWOC] to require that:

            (1) the accused is aware of his/her duty to protect the
            child; (2) the accused is aware that the child is in
            circumstances that could threaten the child’s physical or
            psychological welfare; and (3) the accused has either
            failed to act or has taken action so lame or meager that

                                          -6-
J-S79033-18


        such actions cannot reasonably be expected to protect the
        child’s welfare.

     Commonwealth v. Lynn, 114 A.3d 796, 819 (Pa. 2015).

            Here, viewed in the light most favorable to the
     Commonwealth, the evidence produced was sufficient to sustain
     the verdict of [EWOC]. [Kauffman] admitted that she was aware
     that [] Stidfole had been designated a Tier III Megan’s Law
     Offender[,] and that he had been convicted of specific charges
     relating to the sexual abuse of children and possession of child
     pornography. Despite her knowledge of these crimes, [Kauffman]
     chose to engage in a series of actions which violated the duty of
     care owed to her daughter and endangered her welfare.
     [Kauffman] chose to move in with [] Stidfole, along with [the
     victim], despite his Megan’s Law Offender designation.
     [Kauffman] failed to warn her daughter of [] Stidfole’s status as a
     Megan’s Law Offender or of a need to protect herself when around
     him. Testimony of the victim indicated that [Kauffman] relied on
     her other minor child to supervise [the victim’s] interactions with
     [] Stidfole when [Kauffman] was not present. Finally, [Kauffman]
     testified that she did not believe the allegations made by [the
     victim] against [] Stidfole at the time law enforcement and
     Children and Youth Services became involved[,] and that she still
     did not believe the allegations at the time of her trial.

            Further, this court believes there was sufficient evidence to
     find the specific intent element was satisfied in the present case.
     First, during cross-examination, [Kauffman] agreed with the
     proposition that she owed a duty of care and support towards her
     child as a parent. Thus, [Kauffman] was aware of her duty to
     protect her daughter. Second, [Kauffman] was aware of the
     potential danger posed by [] Stidfole given his prior convictions
     and designation as a Megan’s Law Offender. [Kauffman] indicated
     that, while she was unsure if he was guilty, the previous charges
     raised red flags[,] and she always attempted to ensure that []
     Stidfole and her daughter were never left alone. Third, testimony
     elicited from [Kauffman] during cross-examination showed that
     she failed to act to protect her child or took action so lame or
     meager that it could not reasonably have been expected to protect
     the [victim’s] welfare. During cross-examination, [Kauffman]
     testified that the only actions taken to protect her daughter from
     Stidfole were to try to have another adult around when
     [Kauffman] was at work or to have the [victim’s] older brother,

                                    -7-
J-S79033-18


       who was also a minor, stay with her.             Given [Kauffman’s]
       appreciation of the danger posed by []          Stidfole, there was
       sufficient evidence to interpret [Kauffman’s]   decision to allow her
       daughter to continue to reside with him as a    failure to take action
       reasonably expected to protect her welfare.

             Moreover, this court saw no indications that the victim’s
       testimony was coached or untruthful. It was determined[,] at
       both the trial for [Kauffman] and the trial of [] Stidfole[,] that the
       victim knew the difference between a truth and a lie and that she
       was aware of the need to tell the truth and the potential
       consequences if she failed to do so.

              In the present case, [Kauffman] may not have caused direct
       harm to the victim[,] but [Kauffman’s] testimony indicated an
       awareness that she owed the victim a duty of care, protection,
       and support.       Moreover, her testimony demonstrated an
       awareness that her decision to allow [] Stidfole to reside with her
       was practically certain to result in the endangerment of the
       victim’s welfare[,] as she attempted to ensure that he was never
       left alone with the victim. Therefore, it is this court’s opinion that
       the evidence presented by the Commonwealth was sufficient for
       the jury empaneled in this case to find [Kauffman guilty of EWOC].

Trial Court Opinion, 6/26/18, at 2-4 (unnumbered, some capitalization

omitted). The trial court’s cogent rationale is amply supported by the record

and the law, and we agree with its determination. Therefore, we affirm on

this   basis   in   rejecting   Kauffman’s   sufficiency   challenge.   See     id.;

Commonwealth v. Cardwell, 515 A.2d 311, 313, 315 (Pa. Super. 1986)

(rejecting the defendant/mother’s sufficiency challenge to her conviction of

EWOC where she took little or no action in response to learning that her

husband was sexually abusing her minor daughter for a period of four years).

       In her second issue, Kauffman argues that the trial court abused its

discretion by imposing a manifestly excessive aggravated-range sentence,


                                        -8-
J-S79033-18


where it failed to adequately consider mitigating factors, including her lack of

a prior criminal history. See Anders Brief at 3 (unnumbered). Kauffman

challenges the discretionary aspects of her sentence, from which there is no

absolute right to appeal. See Commonwealth v. Hill, 66 A.3d 359, 363 (Pa.

Super. 2013).    Rather, where, as here, the appellant has preserved her

sentencing challenge for appellate review, by raising it in a timely post-

sentence motion, she must (1) include in her brief a concise statement of the

reasons relied upon for allowance of appeal with respect to the discretionary

aspects of a sentence, pursuant to Pa.R.A.P. 2119(f); and (2) demonstrate

that there is a substantial question that the sentence imposed is not

appropriate under the Sentencing Code. Hill, 66 A.3d at 363-64.

      Although Attorney Ferguson did not include a Rule 2119(f) statement in

the Anders Brief, “where counsel files an Anders brief, this Court has

reviewed the matter even absent a separate Pa.R.A.P. 2119(f) statement.”

Commonwealth v. Bynum-Hamilton, 135 A.3d 179, 184 (Pa. Super. 2016)

(citation and brackets omitted).     Moreover, Kauffman’s claim presents a

substantial question for our review. See Commonwealth v. Moury, 992

A.2d 162, 171 (Pa. Super. 2010) (noting that although an allegation that the

sentencing court failed to consider certain mitigating factors generally does

not necessarily raise a substantial question, a substantial question is raised

where an appellant alleges that the sentencing court imposed sentence in the

aggravated range without adequately considering mitigating circumstances).


                                     -9-
J-S79033-18


     In its Opinion, the trial court addressed Kauffman’s challenge to her

sentence as follows:

     In Commonwealth v. Pullin, … 892 A.2d 843, 847-48 (Pa.
     Super. 2006), the Superior Court of Pennsylvania held that a trial
     court did not abuse its discretion when it imposed a sentence in
     the aggravated range of the sentencing guidelines for the crime
     of [EWOC] because the court properly considered the nature and
     circumstances of the offense[,] which were atypical of the crime
     for which the defendant was convicted. Thus, the Court held that
     an aggravated[-]range sentence is “justified to the extent that the
     individual circumstances of his case are atypical of the crime for
     which [a]ppellant was convicted, such that a more severe
     punishment is appropriate.” Id. at 849. Likewise, a sentence in
     the aggravated range of the guidelines is appropriate when there
     is a display of “extreme indifference for the consequences of the
     defendant’s actions and because of the extreme nature of the
     harm to the victim.” Id. []

            In the present case, this court imposed a sentence in the
     aggravated range of the guidelines because of the extreme
     indifference displayed by [Kauffman] for the consequences of her
     actions and because of the extreme nature of the harm to the
     victim. [Kauffman] knowingly and willingly moved her nine-year-
     old daughter into the residence of a Tier III sex offender[,] who
     had previously been convicted of possession of child pornography.
     [Kauffman] testified that she took no special precautions to
     protect her daughter from [] Stidfole[,] and did not warn her of
     the need to protect herself. Testimony elicited on the day of
     [Kauffman’s] trial indicated that there were multiple occasions
     when the [victim] was left alone with [] Stidfole. Further,
     testimony from the Commonwealth’s witnesses indicated that
     [Kauffman] disregarded her daughter’s assertions that [] Stidfole
     was hurting her. On the day of trial, [Kauffman] continued to
     indicate a complete and utter disbelief of her daughter’s testimony
     that she had been sexually abused by [] Stidfole. For these
     reasons, this court believes [that Kauffman’s] sentence in the
     aggravated range of the sentencing guidelines for the crime of
     [EWOC] was not an abuse of discretion[,] because the individual
     circumstances of her case are atypical of the crime for which
     [Kauffman] was convicted.




                                   - 10 -
J-S79033-18


Trial Court Opinion, 6/26/18, at 5-6 (unnumbered, some capitalization

omitted). We agree with the trial court’s rationale and discern no abuse of its

discretion in imposing an aggravated-range sentence upon Kauffman,

particularly where her actions and inactions resulted in such profound harm

to her minor child, to whom Kauffman owed a duty to protect and care.

      Finally, our independent review of the record discloses no additional

non-frivolous issues that Kauffman could raise on appeal. We therefore grant

Attorney Ferguson’s Petition to Withdraw, and affirm Kauffman’s judgment of

sentence.

      Petition to Withdraw granted. Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 06/21/2019




                                    - 11 -